Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election with traverse of Group II, claims 7-16 in the reply filed on September 12, 2022 is acknowledged.  The traversal is on the ground(s) that a search for all claims would not involve a serious burden on examination.  This is not found persuasive because a search for the elected claims, which involves placing components in various parts of a micro plasma device and operating the device to form nanoparticles loaded on a porous substrate, would prima facie be radically different from a search for the non-elected claims directed to a porous substrate with nanoparticles loaded thereon.
The requirement is still deemed proper and is therefore made FINAL.

					Drawings
The Drawings filed November 18, 2019 (2 sheets) are accepted and will substitute for the first two sheets of drawings as originally filed.  The examiner notes that the drawings in this application are now in four separate papers—the above submission including Figs. 1, 1A and 2A-2F, and three submissions of October 7, 2019, one including Fig. 3, a second including Fig. 4, and a third including Figs. 5, 6, 7a, 7b and 8.

      Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In claim 7, line 5, it appears that the phrase “at least partial metal electrode” was intended to recite “at least a part of the metal electrode” (referring to the metal electrode introduced at line 3 of the claim).  Clarification is required.
b) In claim 7, lines 7-8, the meaning of “the micro plasma device has set a distance from a surface” is unclear.  Does this merely mean that the micro plasma device does not touch the surface, or was Applicant intending to impose some limitation on the distance between the device and the surface?  It is noted that any distance, including a distance of zero, can be designated as “a distance”.
c) In claim 7, line 10, “steam” is clearly meant to read “stream” and will be treated as such for purposes of examination.  Appropriate correction is required.
d) It is unclear whether the “porous substrate” recited in the last line of claim 7 is the same as the porous substrate introduced earlier in this claim, or a separate component.
e) Claim 8 does not appear to be consistent with independent claim 7.  Claim 7 permits placing a porous substrate “between a metal electrode and a micro plasma device” OR “under the micro plasma device in a micro plasma reaction tank”, and further indicates a reaction liquid carried by the reaction tank.  Claim 8 on the other hand requires that the substrate is placed “under the reaction liquid between [an electrode] and the micro plasma device”.  There does not appear to be any embodiment of claim 7 which would allow placing the substrate under the reaction liquid.  Clarification is required as to what step(s) or action(s) are permitted in this respect, both in claim 7 and in claim 8.
f) In claim 13, “the plasma gas tubular outlet” (recited twice in that claim) lacks proper antecedent basis.
g) Claims 15 and 16 recite that material of the metal electrode “comprises sliver [sic], iron and gold”.  The examiner questions whether Applicant intended for these claims to require that the electrode comprises three separate metals.
h) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Prior Art of Interest
Various prior art of interest is cited on the attached PTO-892 form.  US 2011/0281267 (Carbone et al.) discloses depositing a thin nanostructured film using a pulsed microplasma cluster source.  US 2012/0214666 (van den Houk et al.) discloses forming catalytic carrier nanoparticles on a porous support structure using a plasma gun.  KR 10-2131887-B1 discloses a plasma coupled microreactor for nanoparticle syntheses.  The Zhang et al. Scientific Reports article discloses forming a composite of gold nanoparticles in a porous polymer matrix by adding a solution of the polymer to a solution of a gold salt and synthesizing the nanoparticles in a microplasma.  The Merche et al. article discloses forming gold nanoparticles using a microplasma, and contrasts such a process with grafting nanoparticles onto a porous carbon substrate using an atmospheric plasma torch.

Allowable Subject Matter
None of the prior art of record, whether taken alone or in any combination, discloses or suggests a method that includes placing a porous substrate between an electrode and a micro plasma device or under such a device in a reaction tank, immersing the electrode into a liquid carried by the tank to produce multiple nanoparticles with positive charge, introducing a plasma gas into the micro plasma device and outputting a plasma stream toward the liquid to reduce the nanoparticles and load them onto a surface of the substrate in the liquid, all in a manner in accord with the invention as set forth in claim 1.  Thus, correction of the above-noted matters under 35 USC 112 should result in claims directed to a patentable method.





							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	October 27, 2022